SUMMARY ORDER
Plaintiff Robert L. Schulz appeals the dismissal of his petition to quash an IRS third-party subpoena pursuant to 26 U.S.C. § 7609(b)(2), and of his request for injunctive relief against the defendants named in this action. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Upon a review of the record, we conclude that the District Court did not err in dismissing Schulz’s petition to quash because it was not timely filed, and in dismissing his request for injunctive relief on the basis of the Anti-Injunction Act, 26 U.S.C. § 7421(a). Because Schulz does not claim that equitable tolling principles should apply to his case, we intimate no view on whether equitable tolling would be available under Section 7609(b)(2) in an appropriate case. See, e.g., United States v. Brockamp, 519 U.S. 347, 117 S.Ct. 849, 136 L.Ed.2d 818 (1997); Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990).
We have considered all of Schulz’s arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.